Judgment modified on the law and facts and as modified affirmed without costs, in accordance with memorandum. All concur, Dillon, P. J., not participating. Memorandum: On appeal from a judgment of divorce, plaintiff’s primary claim is that the trial court erred in granting defendant father the right to exercise his visitation with the parties’ five-*948year-old daughter "in any geographical location he chooses.” Plaintiff has failed to establish that such visitation is not in the child’s best interest, or that overnight visitation in Boston, Massachusetts, where the father resides, has been disruptive or detrimental to the child. Although the trial court did not make specific findings in support of various portions of its judgment, a reversal and remand is not required because the reasons for the court’s rulings appear on the face of the record (see, Damiano v Damiano, 94 AD2d 132, 134). We modify the judgment only by adding adultery as a ground for divorce (see, Marmorale v Marmorale, 103 AD2d 736), and by making the award of child support retroactive to the date of the commencement of the action (see, Domestic Relations Law § 236 [B] [7] [a]). Otherwise, the judgment is affirmed. We have considered the other claims raised by the plaintiff and find each one lacking in merit. (Appeal from judgment of Supreme Court, Erie County, Honan, J. — divorce.) Present — Dillon, P. J., Boomer, Green, Balio and Lawton, JJ.